           Case 21-11750-mdc                         Doc 59          Filed 07/02/21 Entered 07/02/21 11:17:21                          Desc Main
                                                                     Document     Page 1 of 8
 Fill in this information to identify the case:

 Debtor name         Midnight Madness Distilling LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         21-11750
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                      $0.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     PNC Bank                                                Checking                        5876                                  $147,840.00




           3.2.     Penn Community Bank                                     Checking Account                7714                                     $1,686.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $149,526.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Security Deposits with Landlords                                                                                                $12,574.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 59          Filed 07/02/21 Entered 07/02/21 11:17:21                       Desc Main
                                                                     Document     Page 2 of 8
 Debtor         Midnight Madness Distilling LLC                                                   Case number (If known) 21-11750
                Name



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                               $12,574.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            385,381.00   -                             50,265.00 = ....                  $335,116.00
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                              $335,116.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used    Current value of
                                                      physical inventory         debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Ethanol, Ingredients                       4/30/2021                           $19,875.00                                          $19,875.00



 20.       Work in progress
           Packaging Goods                            4/30/2021                                 $0.00                                        $129,673.00



 21.       Finished goods, including goods held for resale
           Finished Goods                             4/30/21                             $98,321.00       Replacement                        $98,321.00



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                              $247,869.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 59          Filed 07/02/21 Entered 07/02/21 11:17:21                      Desc Main
                                                                     Document     Page 3 of 8
 Debtor         Midnight Madness Distilling LLC                                                  Case number (If known) 21-11750
                Name



 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Various Office Furniture and Equipment
           including computers and communications
           equipment                                                                     $48,799.00                                          $48,799.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                 $48,799.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers                 debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                         (Where available)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 59          Filed 07/02/21 Entered 07/02/21 11:17:21                  Desc Main
                                                                     Document     Page 4 of 8
 Debtor         Midnight Madness Distilling LLC                                              Case number (If known) 21-11750
                Name

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2008 Suzuki Reno -
                     KL5JD66Z38K734235                                                      $0.00    Replacement                       $14,000.00


           47.2.     2019 HINO 195 - jhhrdm2h3kk007602                                      $0.00    Replacement                       $65,210.00


           47.3.     2015 Hino 195 - JHHRDM2H7FK002022                                      $0.00    Replacement                       $65,210.00


           47.4.     2018 HINO 195 - JHHRDM2H2JK005192                                      $0.00    Replacement                       $65,210.00


           47.5.     2015 HINO 195 - JHHRDM2H6FK002044                                      $0.00    Replacement                       $65,210.00


           47.6.     2017 Dodge Ram -
                     3C6TRVBG8HE534576                                                      $0.00    Replacement                       $23,500.00


           47.7.     2017 Kenworth 370 -
                     3BKJHM7X6HF581594                                                      $0.00    Replacement                       $83,850.00


           47.8.     2018 Kenworth T370 -
                     2NKHHM7X2JM214870                                                      $0.00    Replacement                     $112,341.00


           47.9.     2017 Honda Ridgeline -
                     5FPYK3F75HB014791                                                      $0.00    Replacement                       $30,500.00


           47.10
           .     2018 Hino 195 - JHHRDM2H1JK005460                                          $0.00                                      $65,000.00


           47.11 2006 Ford Econoline -
           .     1FDSE35L66DB24074                                                          $0.00    Replacement                       $29,500.00


           47.12
           .     Milk Truck                                                                 $0.00    Replacement                         $8,000.00


           47.13
           .     1988 Mac Truck                                                             $0.00    Replacement                       $15,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Machinery & Equipment - See Attached List                                 $579,500.00     Appraisal                        $579,500.00



 51.       Total of Part 8.                                                                                                      $1,222,031.00
           Add lines 47 through 50. Copy the total to line 87.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 21-11750-mdc                        Doc 59          Filed 07/02/21 Entered 07/02/21 11:17:21                   Desc Main
                                                                     Document     Page 5 of 8
 Debtor         Midnight Madness Distilling LLC                                               Case number (If known) 21-11750
                Name



 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     118 N. Main Street,
                     Trumbauersville, PA                  Fee simple                        $0.00      Appraisal                          $675,000.00




 56.        Total of Part 9.                                                                                                            $675,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Patents                                                                         $0.00                                                   $0.00


            See Attached List of Patents and Registered
            Marks                                                                           $0.00      N/A                                   Unknown



 61.        Internet domain names and websites
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 21-11750-mdc                        Doc 59          Filed 07/02/21 Entered 07/02/21 11:17:21                  Desc Main
                                                                     Document     Page 6 of 8
 Debtor         Midnight Madness Distilling LLC                                              Case number (If known) 21-11750
                Name

            Domain names and webites -
            www.theoandopp.com; www.faberspirits.com                                        $0.00    N/A                                   Unknown



 62.        Licenses, franchises, and royalties
            Dept of Treasury Tax & Trade Bureau Permit #
            PA-S-20001                                                                      $0.00                                          Unknown


            PA LCB Master Permits, Nos. A36444, I875;
            IA4481 and IZ875                                                                $0.00                                          Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Design assets for branding projects                                             $0.00                                                $0.00



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 59          Filed 07/02/21 Entered 07/02/21 11:17:21                  Desc Main
                                                                     Document     Page 7 of 8
 Debtor         Midnight Madness Distilling LLC                                              Case number (If known) 21-11750
                Name

           Potential Insurance Claim under Cincinnati Insurance
           Co. policy related to Polebridge claim in the range of $ 4
           million                                                                                                                      Unknown
           Nature of claim          Insurance
           Amount requested                               $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           99% ownership interest in Splint LLC                                                                                               $0.00



           99% ownership interest in Brace LLC                                                                                                $0.00



           99% ownership interest in Cane LLC                                                                                                 $0.00



           50% ownership interest in Crutch LLC                                                                                               $0.00



           99% ownership interest in Spectre Distributing LLC                                                                                 $0.00



           Leasehold improvements at leased properties                                                                                  Unknown



           99% ownership interest in Walker, LLC                                                                                              $0.00




 78.       Total of Part 11.                                                                                                               $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-11750-mdc                            Doc 59            Filed 07/02/21 Entered 07/02/21 11:17:21                                        Desc Main
                                                                           Document     Page 8 of 8
 Debtor          Midnight Madness Distilling LLC                                                                     Case number (If known) 21-11750
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $149,526.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $12,574.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $335,116.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $247,869.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $48,799.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $1,222,031.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $675,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,015,915.00            + 91b.              $675,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,690,915.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
